 UNITED STATES POSTAL SERVICE5United States Postal Service and National PostOffice Mail Handlers, Watchmen, Messengersand Group Leaders Division of the Laborers'International Union of North Amercia, AFL-CIONational Alliance of Postal and Federal Employeesand National Post Office Mail Handlers,Watchmen, Messengers and Group Leaders Di-vision of the Laborers' International Union ofNorth America, AFL-CIO. Cases 4-CA-9331-P and 4-CB-3425-PMarch 3, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn August 10, 1979, Administrative Law JudgeCharles W. Schneider issued the attached Decisionin this proceeding. Thereafter, Respondents filedexceptions and supporting briefs,' and the GeneralCounsel and Charging Party filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found that Re-spondent United States Postal Service, hereinafterPostal Service, violated Section 8(a)(1) and (2) ofthe Act, and that Respondent National Alliance ofPostal and Federal Employees, hereinafter Alli-ance, violated Section 8(b)(1)(A) of the Act bymaintaining and enforcing, since October 11, 1977,a 1972 agreement by which checkoff authorizationsfor Alliance dues are irrevocable for a period of 1year. We disagree.At issue is the correct interpretation of section1205(b) of the Postal Reorganization Act of 1970,hereinafter PRA, which provides as follows:Section 1205. Deductions of dues2..(b) Any agreement in effect immediatelyprior to the date of enactment of the PostalRespondent National Alliance of Postal and Federal Employees hasrequested oral argument. This request is hereby denied as the record, theexceptions, and the briefs adequately present the issues and the positionsof the parties.2 Subsec. 1205(a) provides:(a) When a labor organization holds exclusive recognition, or whenan organization of personnel not subject to collective-bargainingagreements has consultation rights under section 1004 of this title,the Postal Service shall deduct the regular and periodic dues of theorganization from the pay of all members of the organization in the248 NLRB No. 2Reorganization Act between the Post OfficeDepartment and any organization of postalemployees which provides for deduction bythe Department of the regular and periodicdues of the organization from the pay of itsmembers, shall continue in full force and effectand the obligation for such deductions shall beassumed by the Postal Service. No such de-duction shall be made from the pay of any em-ployee except on his written assignment,which shall be irrevocable for a period of notmore than one year.Thus, section 1205(b) contains an exception to thenormal law under the National Labor RelationsAct, as amended, that an employer may not grantcheckoff to a union that is not the exclusive repre-sentative of the employees in the bargaining unit.The Alliance is unquestionably among the nonex-clusive unions whose checkoff privilege is shelteredby section 1205(b).On the August 12, 1970, enactment date of thePRA, the checkoff agreement in effect between thePost Office Department and the Alliance permittedAlliance members to revoke checkoff assignmentsevery 6 months. In 1972, however, the Postal Ser-vice and the Alliance agreed to increase the periodof irrevocability to 1 year. The -year period of ir-revocability has been retained since that time. Thequestion raised in this proceeding is whether theRespondents lawfully may maintain a checkoffagreement which differs as to its terms from theagreement that was in effect at the time of the en-actment of the PRA.Prior to the July 1971 effective date of the PRA,the United States Post Office was a department ofthe Federal Government, and its labor relationswere governed by Executive Order. In 1963, thePost Office signed a "Memorandum of Understand-ing" which granted checkoff privileges to anumber of unions representing postal employees,including the Alliance. The signatory unions heldeither "formal" or "exclusive" recognition as repre-sentatives of postal employees. The Alliance wasamong the unions given "formal" recognition.Under the memorandum, checkoff authorizationscould be revoked at any time upon notice, but suchrevocations would not become effective until thefollowing March I or September 1. Thus, at thetime the PRA was enacted, all organizations withdues-checkoff rights were covered by a uniformprocedure which provided that assignments wererevocable twice a year.unit of recognition if the Post Office Department or the Postal Ser-vice has received from each employee, on whose account such de-ductions are made, a written assignment which shall be irrevocablefor a period of not more than one yearUNITED STATES POSTAL SERVICE 5 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe PRA abolished the Post Office Departmentand replaced it with the United States Postal Ser-vice, an independent agency within the executivebranch of the Federal Government. The 1971 na-tional agreement between the Postal Service andthe unions recognized as exclusive bargaining rep-resentatives changed the semiannual checkoff revo-cation procedure existing since 1963. It provided,inter alia, that checkoff authorizations initiatedthereafter with respect to the exclusive representa-tives would be revocable on a yearly basis only.Successive contracts since 1971 have continuedthat provision.Following enactment of the PRA, the PostalService continued to check off dues for the Alli-ance pursuant to assignments revocable in Marchand September of each year. In April 1972, howev-er, the Alliance informed the Postal Service thatunder the PRA the Alliance-like the unions thatwere parties to the 1971 contract-was entitled tolimit revocation of new checkoff assignments to asingle annual period. On August 1, 1972, the PostalService acquiesced to that view, and since thatdate all new checkoff authorizations for Alliancedues have been irrevocable for 1 year. This restric-tion has been enforced by the Postal Service.The General Counsel and the Charging Partycontend that the action of Respondents in imple-menting the 1972 arrangement is unlawful becausethe exception to the NLRA embodied in section1205(b) of the PRA is limited to maintenance ofthe exact agreement which was in effect at the timeof the enactment of the PRA, and the 1972 agree-ment differs from that agreement in that the periodof irrevocability of dues-checkoff authorizations ischanged. Respondents contend, inter alia, that sec-tion 1205(b) was not intended to limit the revoca-tion procedures to exactly the form in existence atthe time of enactment of the PRA. Thus, Respon-dents assert that they are free to maintain anyagreement within the limitation of the 1-year revo-cation period set forth in the PRA.We conclude that Congress, in enacting section1205(b), intended to freeze only the right to check-off for those unions who then were entitled to itand that it did not intend to limit the revocationprocedures to those procedures which were in exis-tence at the time of enactment of the PRA. Rather,Congress intended to permit changes in the revoca-tion period so long as they complied with the limi-tation set forth in the last sentence of Section1205(b).Prior to passage of the PRA, all checkoff agree-ments in effect between the Post Office Depart-ment and organizations representing postal employ-ees-exclusive and nonexclusive-had 6-monthescape clauses. If no changes in the specific provi-sions of the agreements covered under section1205(b) were envisioned by Congress, there wouldhave been no need to limit irrevocability to "notmore than one year." Thus, the final sentence ofsection 1205(b) would be mere surplusage if Con-gress did not contemplate that the agreementscould be adjusted within the 1-year maximum setforth therein. Furthermore, the parallel construc-tion between section 1205(a), granting checkoffrights to exclusive representatives, and section1205(b) strongly suggests that Congress intended totreat organizations with checkoff privileges undersection 1205(b) the same as those with checkoffprivileges under section 1205(a). Under section1205(a) exclusive organizations have an unques-tioned right to negotiate for changes in the irrevo-cability period so long as the changes are withinthe 1-year limitation period.The Administrative Law Judge discounted thefinal sentence of section 1205(b) as evidence thatthe irrevocable period could be expanded to 1year. In this regard, he focused on that part of thesection stating that the authorized agreements musthave been in effect "immediately prior to the dateof enactment of the Postal Reorganization Act."The Administrative Law Judge construed that pro-vision to permit the execution, prior to the enact-ment date, of new agreements extending the irrevo-cability period to 1 year and the securing of appro-priate new wage assignments. He decided that theRespondents forfeited the right to amend theircheckoff agreement when they failed to change itby the enactment date.We deem it unlikely that, in explicitly conferringthe authority to amend existing checkoff agree-ments, Congress simultaneously would confine thatauthority to the period between the completion ofcongressional action and the enactment date of thelegislations without specifically so stating. Thus,contrary to the Administrative Law Judge, weconclude that the inclusion of the last sentence in-dicates that changes within the limitation containedtherein could be made at any time.The effect of accepting the position urged by theGeneral Counsel and Charging Party, and adoptedby the Administrative Law Judge, would be thatall of the terms of the checkoff agreement wouldhave to remain the same indefinitely. Carried to itslogical extreme, such a finding would require thatall of the details of the 1963 agreement-no matterhow insubstantial-would have to remain in theirexact form forever. The 1963 agreement covers3 While the Administrative Law Judge also refers to the effective date,the section refers only to the enactment date, and, therefore, the effectivedate is irrelevant. UNITED STATES POSTAL SERVICEsuch particulars as codes for data processing pur-poses, how the dues deductions are to appear onemployees' pay stubs, and the method for disburse-ment of dues withheld to unions, including a provi-sion for a 2-cent-per-deduction service charge. Wedo not think that Congress intended that the partieshere should be precluded for all time from alteringany of these detailed procedures within the limitsset out in section 1205(b).In reaching our decision in this case, we findthat the legislative history is not particularly usefulin resolving the ambiguity in section 1205(b). Theoriginal Postal Reorganization Act introduced inthe House required the Postal Service, upon writ-ten assignment by employees, to deduct dues fromthe pay of employees on behalf of unions recog-nized by the Postal Service as national exclusivebargaining agents. That bill also contained a provi-son making such assignments irrevocable for aperiod of not more than 1 year. During hearings onthe bill in the House, representatives of the Alli-ance and the similarly nonexclusive National PostalUnion protested the requirement of exclusive rec-ognition as a condition of attaining checkoff. Con-sequently, the House Post Office and Civil ServiceCommittee added language to the bill continuingexisting checkoff agreements in effect; namely, sec-tion 1205(b). As thus amended, the bill was passedby the House.About the same time, the Senate was consideringa postal reform bill which likewise restricted andrequired checkoff to labor organizations holdingnational exclusive recognition, upon written assign-ments irrevocable for not more than I year. Afterobjections were raised by the Alliance and the Na-tional Postal Union, that measure was amended bythe Senate Post Office and Civil Service Commit-tee to extend its coverage to unions which hadbeen accorded formal recognition by the PostOffice Department on or before January 1, 1970.The Senate approved the bill as thus amended.The Conference Committee of the Congresswithout explanation adopted the provision in theHouse bill, which then was accepted by the Senate.The Administrative Law Judge regarded it assignificant that, in changing the original House billto permit a continuation of checkoff for the Alli-ance and other nonexclusive representatives, theHouse did not merely add those organizations tothe groups covered by section 1205(a), but instead"grandfathered" the agreements they had with thePost Office Department. He makes much of the re-jection of the Senate version, finding that if Con-gress wanted to allow the Respondents to increasethe irrevocable period from 6 months to a year,there was no purpose in including a separate provi-sion for nonexclusive representatives-they simplycould have been included with the exclusive repre-sentatives as the Senate proposed.The Administrative Law Judge has read toomuch importance into Congress' decision to treatthe exclusive and nonexclusive representatives inseparate subsections.4A thorough examination ofthe numerous Committee reports and floor debateson the PRA discloses no indication that Congresswas particularly concerned with the details ofcheckoff revocation (except for the establishmentof the maximum of a -year revocation period).Thus, while the legislative history indicates Con-gress was interested in guaranteeing that all labororganizations that had checkoff privileges prior tothe enactment of the PRA would retain suchrights, it offers little or no guidance in resolvingthe issue of statutory construction presented herein.Therefore, since our reading of section 1205(b)leads us to conclude that it permits changes in therevocation period within the limits of the I-yearperiod, and inasmuch as the legislative history con-tains nothing which indicates Congress intendedthe section to be interpreted differently, we findthat the change in the revocation period challengedin this proceeding was authorized and valid underthe PRA, and, therefore, is not violative of the Na-tional Labor Relations Act, as amended. Accord-ingly, we shall dismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.' As would be expected with a piece of legislation as complex as thePRA, the Conference Committee was faced with the task of resolvingseveral key differences between the bills passed by the House and theSenate. The dues-deduction language central to the instant case did notconstitute one of those key differences. Thus, it is reasonable to infer thatthe Conference Committee's choice of the House version of that lan-guage was no more than one of the many noncontroversial trade-offs be-tween conferees which frequently occur during the normal course ofreaching an accommodation on major policy differences.DECISIONSTATEMENT OF THE CASECHARLES W. SCHNEIDER, Administrative Law Judge:On April 10, 1978, the National Post Office, Mail Han-dlers, Watchmen, Messengers and Group Leaders Divi-sion of the Laborers' International Union of NorthAmerica, AFL-CIO (herein called the Mail Handlers orCharging Party), filed unfair labor practice chargesagainst the United States Postal Service (herein calledthe Postal Service or Respondent Employer), and againstNational Alliance of Postal and Federal Employees(herein called the Alliance or Respondent Union), pursu-7 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDant to the National Labor Relations Act, as amended, 29U.S.C. § 151, et seq.On October 31, 1978, the General Counsel of theBoard, by the Regional Director for Region 4, issued aconsolidated complaint, and, on March 1, 1979, anamended complaint, on the two charges, with notice ofhearing thereon. Service of the charges, the complaints,and notice of hearing was made on all parties. Answerswere duly filed by Respondents denying the commissionof unfair labor practices.Upon due notice, a hearing was held before me inWashington, D.C., on March 26, 1979. The GeneralCounsel, the Charging Party, and Respondents appearedand were represented by counsel at the hearing, and allparties were afforded full opportunity to be heard, to in-troduce and to meet material evidence, to present oralargument, and to file briefs. On May 21, 1979, all partiesfiled briefs, which have been considered.Upon the entire record, the briefs, and from my obser-vation of witnesses and their demeanor, I make the fol-lowing:FINDINGS OF FACTI. JURISDICTIONThe Respondent, United States Postal Service, pro-vides postal services for the United States of America.Its main office is located in Washington, D.C., but it op-erates various facilities throughout the United States.The National Labor Relations Board has jurisdictionover this mater by virtue of section 1209 of the PostalReorganization Act, 39 U.S.C. § 101, et seq. (the PRA).Charging Party Mail Handlers and Respondent Alli-ance are, and have been at all times material herein,labor organizations within the meaning of Section 2(5) ofthe Act.1. THE UNFAIR LABOR PRACTICESSummary and IssuesIn 1972, pursuant to request by Respondent Alliance,Respondent Postal Service began to accept wage assign-ments, irrevocable for I year, for checkoff of union duesof postal employees who were members of the Alliance.Prior thereto, since 1963, such assignments had been re-vocable twice yearly. The action of the Postal Serviceand the Alliance in maintaining this 1972 agreement orarrangement is alleged to be violative of Section 8(a)(l)and (2) of the National Labor Relations Act by thePostal Service, and Section 8(b)(1)(A) by the Alliance,beginning October 11, 1977.A. BackgroundPrior to 1971, the United States Post Office was a de-partment of the Federal Government. As such its labor-management relations were governed by ExecutiveOrder. In August 1970, Congress enacted the Postal Re-organization Act, the PRA, which, effective July 1,1971, abolished the Post Office Department and createdin its place the United States Postal Service, an indepen-dent establishment within the executive branch of theFederal Government. Public Law 91-375, 39 U.S.C.A. §101, et seq. The instant controversy has its roots in thatlegislation.B. Initiation of the CheckoffUnder date of December 13, 1963, the Post Office De-partment, and a number of unions representing postalemployees, executed a "Memorandum of Understand-ing," under which the Department granted dues-deduc-tion, or checkoff, privileges to the unions. The signatoryunions enjoyed either "formal" or "exclusive" recogni-tion as representatives of certain postal employees.'Among the signatory unions who held "formal" recogni-tion at that time were the National Postal Union (now apart of the American Postal Workers Union), and Re-spondent Alliance.2The memorandum, as amplified by other documents,required execution by the involved employee of a De-partment allotment form (SF-1187) authorizing the De-partment to deduct the amount of his dues from hiswages. The amplified memorandum and SF-1187 furtherprovided that the authorization was revocable "at anytime" upon notice, but would not be effective until afterthe next following March I or September 1.3Following December 1963, the Alliance, and otherunions signatory to the memorandum, received dueschecked off by the Postal Service pursuant to wage as-signments executed by the employee members.C. The Postal Reorganization ActThe Postal Reorganization Act, as introduced in theCongress (H.R. 17070, 91st Cong. 2d sess.), contained aprovision (sec. 226) requiring the Postal Service, uponwritten assignment by employees, to deduct union initi-ation fees, dues, and assessments from the pay of employ-ees on behalf of labor organizations recognized by theService as national exclusive bargaining representativesof Postal Service employees. The bill contained a furtherprovision making such assignments irrevocable for aperiod of not more than I year.4' Formal" recognition was nonexclusive in nature and applied to cer-tain groups of employees not represented for bargaining purposes by ex-clusive representatives so recognized by the Post Office Department.2 The Alliance represents employees in all postal crafts in FederalEEO and veterans preference proceedings.: Thus, Form SF--I 187 provided, in part:I further understand ..that I may revoke this authorization at anytime by filing ...a revocation form or other written revocation re-quest with the payroll office of my employing agency. Such revoca-tion will not be effective however until the first full pay period fol-lowing March Ist or September Ist of any calendar year, whicheverdate first occurs after the revocation is received in the payroll office4 The provision read as follows:When a labor organization holds national exclusive recognition, orwhen an organization of personnel not subject to collective-bargain-ing agreements has consultation rights under Section 208 of this title,the Postal Service shall deduct the regular and periodic initiationfees, dues, and assessments of the organization from the pay of allmembers of the organization in the unit of recognition if the PostalService has received from each employee on whose account suchdeductions are made a written assignment which shall be irrevocablefor a period of not more than I year.The reference to consultation rights is to organizations representing a ma-jority of supervisors or a substantial percentage of managerial employees.Such organizations are entitled to participate directly in the planning andContinued UNITED STATES POSTAL SERVICE9During hearings on H.R. 17070 in the House of Repre-sentatives before the Post Office and Civil Service Com-mittee, representatives of the Alliance and the NationalPostal Union protested that the requirement in section226 for exclusive recognition as a condition of achievingcheckoff rights, would eliminate their existing checkoffand destroy or seriously impair the effectiveness of theirindustrial-type organizations. As a consequence, theHouse Committee added a provision to section 226 ofthe bill continuing existing agreements in effect. As thusamended, the bill passed the House.In the meantime, the Senate was considering a postalreform bill (S.3842, 91st Cong. 2d sess.) which, similar inthis respect to the original H.R. 17070, restricted and re-quired checkoff to labor organizations holding nationalexclusive recognition, upon written assignment irrevoca-ble for not more than I year. (S.3842, sec. 1305). Thatprovision was amended by the Senate Post Office andCivil Service Committee to extend its coverage to unionswhich had been accorded formal recognition by the PostOffice Department on or before January 1, 1970. As thusamended S.3842 was passed by the Senate on June 30,1970.The Conference Committee of the Congress resolvedthese conflicting versions of the checkoff provisions ofthe legislation by adopting the more restrictive languageof the House bill, which was then accepted by theSenate and became the current law. As enacted, thecheckoff provisions of the PRA, interpretation of whichis dispositive of the instant issue-unless rendered mootby the statute of limitations in Section 10(b) of theNLRA-are as follows:§ 1205. Deductions of dues(a) When a labor organization holds exclusiverecognition, or when an organization of personnelnot subject to collective-bargaining agreements hasconsultation rights under section 1004 of this title,the Postal Service shall deduct the regular and peri-odic dues of the organization from the pay of allmembers of the organization in the unit of recogni-tion if the Post Office Department or the PostalService has received from each employee, on whoseaccount such deducitons are made, a written assign-ment which shall be irrevocable for a period of notmore than one year.(b) Any agreement in effect immediately prior tothe date of enactment of the Postal ReorganizationAct between the Post Office Department and anyorgnization of postal employees which provides fordeduction by the Department of the regular and pe-riodic dues of the organization from the pay of itsmembers, shall continue in full force and effect andthe obligation for such deductions shall be assumedby the Postal Service. No such deduction shall bemade from the pay of any employee except on hiswritten assignment, which shall be irrevocable for aperiod of not more than one year.development of benefits and programs relating to such employees. (39U.S C § I(004(b)l The Alliance is not such an organization.The Report of the Conference Committee was agreedto by the Senate on August 3, by the House on August6, and on August 12, 1970, the legislation was signed bythe President, effective July 1, 1971. (Note: 39 U.S.C.A.§ 1205).5D. The 1971 Collective-Bargaining AgreementUnder date of July 20, 1971, the Postal Service execut-ed a collective-bargaining agreement with a number ofpostal unions, in which it recognized those organizationsas the exclusive bargaining representatives of employeesin their particular bargaining units. Respondent Alliancewas not among those unions, and has never been recog-nized as an exclusive bargaining representative of postalemployees, except to a limited extent not material here.6Consistently with section 1205(a) of the Postal Reorga-nization Act, the 1971 contract provided checkoff onbehalf of the contracting unions of union dues from thepay of union members, upon written assignment by theemployee irrevocable for a period of not more than Iyear. Existing dues authorizations continued in full forceand effect unless revoked. (Art. XVII, sec. 7.) Successivebargaining agreements since that date have continuedthose provisions to July 20, 1981.E. Extension of the -Year Provision to the AllianceFollowing passage of the PRA, pursuant to section1205(b) of that Act, the Postal Service continued tocheck off union dues of members of Respondent Alli-ance, and similarly situated organizations, upon assign-ments revocable in March and September of each year.However, in April 1972 counsel for the Alliance, byletter, informed the Postal Service that under the PRAthe Alliance, like the unions who were parties to the1971 collective-bargaining contract, was entitled to limitthe right of revocation of checkoff assisgnments for newunion members to a single annual period. Under date ofAugust 1, 1972, the Postal Service acquiesced in thatview, and since that date all new wage assignments au-thorizing checkoff of union dues for the Alliance haveprovided that they are irrevocable for a period of 1 yearfrom the date of delivery, rather than at any time effec-tive after March I and September 1, as previously.This restriction has been enforced by the Postal Ser-vice. Thus, Employee Joan Coates, a mail handler in theNew York City general post office, became a member ofthe Alliance in 1976, and on November 12 of that yearCoates executed a standard Postal Service wage assign-ment authorizing dues checkoff from her wages in favor5 In addition to the provision of sec. 1205(b) of the PRA, providing forthe continuance of pre-PRA checkoff agreements, sec. 1203(b) of the Actprovided, in effect, that all pre-PRA agreements in existence upon enact-ment of the PRA should continue in force until amended or altered:(b) Agreements and supplements in effect on the date of enactmentof this section covering employees in the former Post Office Depart-ment shall continue to be recognized by the Postal Service until al-tered or amended pursuant to law.For a period of time from apparently about 1973 to 1975, Local 209of the Alliance was the recognized exclusive representative of a unit ofWashington, D C .emphloyees, of undisclosed size and functionUNITED STATES POSTAL SERVICE 9 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the Alliance.7That wage assignment provided thatthe authorization was irrevocable for a period of 1 yearfrom the date of delivery, and, further, that it was auto-matically renewable for successive periods of I yearunless written notice was given by Coates to the PostalService and to the Alliance not more than 20 and notless than 10 days prior to each expiration date."Under date of February 23, 1979, Coates sought torevoke that authorization by written notice. On February27, 1979, the Postal Service rejected Coates' request,stating as ground that the authorization could be can-celed only by notice given not more than 2 days and notless than 10 days prior to the anniversary date of No-vember 12, 1979. Since that time, the Postal Service hascontinued to check off Coates' dues to the Alliance fromher wages.Insofar as relevant here, section 302(c)(4) of the LaborManagement Relations Act of 1947 authorizes the check-off of union dues from wages,Provided, That the employer has received from eachemployee, on whose account such deductions aremade, a written assignment which shall not be ir-revocable for a period of more than one year. [29U.S.C.A. § 186(c)(4).]CONCLUSIONSThe first questions to be decided are whether the Na-tional Labor Relations Board has jurisdiction over thecontroversy, and, if so, whether an improper deductionof union dues from an employee's wages, without more,can constitute a violation of the National Labor Rela-tions Act, as amended. If the answers are negative, thecomplaint must be dismissed forthwith. However, I findthe answers to be in the affirmative.Initially it is observed-and found-that the restric-tions on checkoff revocations instituted by the PostalService under date of August 1, 1972, were a conse-quence of the Alliance's request, demand, or procure-ment, and involved an agreement, arrangement, or un-derstanding-however it was expressed or is character-ized-between them. The contention of the Alliance thatthere was no "agreement" concerning the matter istherefore not sustained.Another contention of the Alliance may also be dis-posed of at the outset: that section 1205 of the Postal Re-organization Act requires that the period of irrevocabilityof Postal Service wage assignments for the payment ofunion dues be I year. That position is also not sustained.As I interpret section 1205, it-like its progenitor, Sec-tion 302(c)(4) of the Labor Management Relations Act-7 Coates is also a member of the American Postal Workers Union, aswell as a member steward of the Mail Handlers Union.' Thus, the assignment provided, in part:This assignment, authorization and direction shall be irrevocablefor a period of one (I) year from the date of delivery hereof to you,[the Postal Service] and I agree and direct that this assignment, au-thorization and direction shall be automatically renewed, and shallbe irrevocable for successive periods of one (1) year, unless writtennotice is given by me to you and the Union not more than twenty(20) days and not less than ten (10) days prior to the expiration ofeach period of one year.authorizes a period of irrevocability of not more than 1year. It does not forbid a lesser period.As to the jurisdiction of the NLRB: Section 1209 ofthe PRA provides that the National Labor RelationsAct, as amended, shall be applicable to the PRA "to theextent not inconsistent with the provisions of this title."Exertion of the authority of the NLRB over the instantcontroversy involves no apparent inconsistency with thePRA. As to whether the conduct of Respondents herecould constitute a violation of the NLRA: The Boardhas held that it is violative of Section 8(a)(l), (2), and (3)of the NLRA for an employer to refuse to honor a validrevocation of a checkoff authorization, and a violation ofSection 8(b)(1)(A) and (2) of the Act for a union to causethe employer's action.9Other Board authority establishes that an employer'sgrant of a dues checkoff to a union which is not the bonafide bargaining representative designated by a majorityof his employees in an appropriate bargaining unit consti-tutes illegal assistance to the union violative of Section8(a)(2) of the NLRA, and interference, restraint, and co-ercion violating Section 8(a)(2) of the NLRA, and inter-ference, restraint, and coercion violatng Section 8(a)(1).Mr. Wicke Ltd. Co., 172 NLRB 1680, 1682 (1968); AntonNotey d/b/a Doctors Hospital Freeport, New York, 185NLRB 147, 155-156 (1970); Interpace Corporation, 189NLRB 132, 138 (1971); Howard Creations, Inc., 212NLRB 179, 184 (1974).Thus unless, as claimed by Respondents, section 1205of the Postal Reorganization Act authorized the actionof Respondents, after the enactment of the PRA, in pro-curing and deducting from employees' pay dues owing9 In Merchants Fast Motor Lines. 171 NLRB 1444, 1445 (1968), in find-ing an unfair labor practice in the employer's refusal to honor employeerevocations of checkoffs terminable at will, the Board said:Respondent's refusal to honor the revocations inherently served tofoster the incumbent union and interfered with the employees' Sec-tion 7 rights. Accordingly, we find that the Respondent, by continu-ing the deductions, interfered with, restrained, and coerced its em-ployees in violation of Section 8(a)(1) of the Act and rendered un-lawful assistance to the [union] in violation of Section 8(aX2) of theAct.In Industrial Towel and Uniform Service, a Division of Cavalier Indus-tries, Inc., 195 NLRB 1121 (1972), the Board ruled that for a union tocause such unlawful deductions is violative of Sec. 8(b)(2) of the NLRA.The Board said:It is now well settled that the deduction of dues from an employ-ee's pay after the employee has validly revoked the checkoff authori-zation constitutes a violation of Section 8(aX2) of the Act. Certainlythe same result is justified where, as here, the checkoff authorizationhas been extinguished by the employee's cessation of employment.And it is obvious that the checkoff of dues, under these circum-stances, would encourage membership in the Union in violation ofSection 8(a)(3) and that the Union's causation of such a deduction ofdues is accordingly violative of Section 8(b)(2) of the Act.In Atlanta Printing Specialties and Paper Products Union Local 527(Mead Corporation), 215 NLRB 237, fn. 4 (1974), enfd. 523 F.2d 783 (5thCir. 1975), the Board added that such union causation also violates Sec.8(b)(l)(A) of the NLRA. The most recent cases affirm those principles:Frito-Lay, Inc., 243 NLRB No. 16 (1979); San Diego District Council ofCarpenters, United Brotherhood of Carpenters and Joiners of America, AFL-CIO,. (Campbell Industries), 243 NLRB No. 17 (1979). Cf. Salant dSalant, Inc., 88 NLRB 816 (1950); Pacific Intermountain Express Compa-ny, 107 NLRB 837, 848 (1954). UNITED STATES POSTAL SERVICEI the Alliance, such action violated the NLRA. ° We turnthen to the Respondents' contentions as to section 1205.The Alliance contends that it is an "exclusive recogni-tion" organization under section 1205(a) of the PRA be-cause (1) from about 1973 to 1975, as related in footnote6, supra, it was the exclusive representative of a Wash-ington, D.C., bargaining unit, and (2) its authority tomeet and consult with the Postal Service on personnelmatters is the equivalent of exclusive recognition withinthe meaning of section 1205(a). Those contentions are re-jected. As to (1), I construe section 1205(a) as applicableonly during the time the organization holds exclusiverecognition. The Alliance was, therefore, not a section1205(a) organization during the period of the assertedunfair labor practices-October 11, 1977, to date. As to(2), I find nothing in the legislative history of the PRA,or subsequent interpretations, suggesting that Congressintended the terms "exclusive recognition" or "exclusiverepresentatives" to have a different meaning under thePRA than under the NLRA. Indeed, the authority seemsto the contrary. See Malone v. U.S. Postal Service, 526F.2d 1099, 1109 (6th Cir. 1975); U.S. Postal Service, Na-tional Alliance Locals 694 and 912, 208 NLRB 145 (1974).Section 1203(a) of the PRA requires that:The Postal Service shall accord exclusive recogni-tion to a labor organization when the organizationhas been selected by a majority of the employees inthe appropriate unit as their representative.Somewhat similarly, Section 9(a) of the NLRA states, inpart:Representatives designated or selected by a major-ity of the employees in a unit appropriate for suchpurposes, shall be the exclusive representatives ofall the employees in such unit for the purposes ofcollective bargaining.In the U.S. Postal Service, National Alliance case, supra at149, the Administrative Law Judge said, in a Decisionadopted by the NLRB, that:...the word "representatives" [in the PRA], fairlyconstrued, must be read in conjunction with the useof said word in Section 9(a) of the National LaborRelations Act.... So read, I am convinced, andrule, that the identical language used in both Actsprovide the same rights in each Act.In view of the legislative history of the PRA, and par-ticularly of section 1205, Congress' use in section 1205(a)of the term exclusive recognition, rather than exclusiverepresentative, does not seem reflective of a Congressionalpurpose to shelter the Alliance under section 1205(a),rather than under section 1205(b).Thus, the recognition accorded the Alliance-the rightto represent employees in EEO and Veterans Preferenceproceedings-is not the equivalent of exclusive recogni-tion under section 1205(a).10 While no contention is made that sec. 1203(b), quoted supra, fn. 5,modifies sec. 1205, it may be stated that it seems clear, and is found, thatit does not do so. In fact, sec. 1205 is to be construed as modifying sec.1203(b). Otherwise sec. 1205 would be largely surplusage.It is also contended that section 1205(b) authorized theextension of the irrevocability period to I year. Unlikesection 1205(a), the eligibility standard for coverageunder section 1205(b) is not the type of recognition thelabor organization enjoys, but rather the type of agree-ment it held with the Post Office Department prior tothe PRA. So far as the language of section 1205(b) indi-cates, recognition status is not a factor to be consideredin the application or interpretation of that subsection.The Postal Service, and presumably the Alliance aswell, contends that the congressional grant was of check-off rights per se, without restriction as to a 6-monthperiod. I find that contention not sustained. In the firstplace section 1205(b) directed that the checkoff agree-ments in effect prior to the PRA "shall continue in fullforce and effect." (Emphasis supplied.) Setting aside forthe moment the question, decided later, as to the mean-ing of the last sentence in section 1205(b), the statutorycommand obviously includes the then existing agree-ments and assignments. Thus, section 1205(b) embracedand froze the entire arrangement, including the restric-tive period. In the second place, it is clear that the origi-nally proposed legislation neither required nor autho-rized the Postal Service to checkoff union dues for theAlliance and other nonexclusive representatives. It islikewise clear that section 1205(b) was added by theHouse of Representatives to permit a continuation ofcheckoff for such organizations where there was anagreement to that effect in existence immediately prior tothe enactment of the PRA. It is significant that thechange was made, not by adding organizations such asthe Alliance to the groups covered by section 1205(aXasthe Senate amendment provided) but by "grandfather-ing" the agreements they held with the Post Office De-partment. As we have seen, the Senate's approval of theaddition to section 1205(a) of groups such as the Alliancewas rejected in Conference in favor of the House's solu-tion. It is thus apparent that, if the post-PRA adoption ofthe 1-year irrevocability period by the Postal Serviceand the Alliance was legal, its validity must be found insection 1205(b). In my view section 1205(b) does not au-thorize such action.It is true that section 1205(b) contains language sug-gesting that the irrevocable period of the assignmentsvalidated thereunder could be extended to I year. How-ever, the subsection specifically requires that the autho-rized agreements must have been in effect "immediatelyprior to the date of enactment of the Postal Reorganiza-tion Act." That provision permitted the execution, priorto either August 12, 1970, or alternatively July 1, 1971(whichever is deemed to be the date sec. 1205(b) becameoperative), of new agreements extending the irrevocabi-lity period to I year and the securing of appropriate newwage assignments. The legislation, in its final form, wasapproved by the Senate on August 3, 1970, by the Houseon August 6, and was signed by the President on August12, 1970. However, no action was taken to change theagreements or the assignments until August 1972, longafter the controlling date had passed. By then the author-ity to amend had expired and could not be recaptured.It is consequently found that no statutory or other au-thority existed after July 1, 1971, permitting the Postal 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDService and the Alliance to maintain the dues checkoffon behalf of the Alliance with respect to a particular as-signing employee, beyond the first pay period followingthe next March 1 or September 1, once the employeehad given notice of revocation of his assignment. Unlessthe complaint is barred by Section 10(b) of the NLRA,the rejection of Coates' revocation in February 1979 andthe continued deduction of her Alliance dues from herwages thereafter were consequently violative of Section8(a)(1) and (2) of the NLRA by the Postal Service, andof Section 8(b)(l)(A) and (2) by the Alliance. Whilethere is no evidence that the Alliance specifically re-quested that the Postal Service reject Coates' request, itsinitial demand for a -year irrevocability policy is to beconsidered as continuing and reiterated during the entireperiod the policy has been maintained. In addition, theuse of the assignment forms which employees similarlysituated executed, which contain the statement that theyare, or were, irrevocable for a period of I year, was, andis, also violative of same sections of the Act, inasmuch asthey tend to restrain employees from seeking to revoketheir assignments at will, as-under the circumstances-they were and are entitled to. 'Section 10(b)We turn now to the question as to whether Section10(b) of the NLRA forbade issuance of the complaint,thus requiring its dismissal.The basic arrangement between Respondents, bywhich they restricted the power of employees to revokea checkoff to a single annual event, rather than at willand effective twice yearly, as formerly, was establishedon August 1, 1972, and has continued to the present day.The unfair labor practice charge alleging the invalidityof the arrangement was filed on April 10, 1978. Respon-dents contend that Section 10(b) of the NLRA, provid-ing, in part, that..no complaint shall issue based upon any unfairlabor practice occurring more than 6 months priorto the filing of the charge with the Board....is a bar to the issuance of the instant complaint. The Re-spondents' assumption is that the unfair labor practice, ifthere was one, occurred in 1972, and that Section 10(b)required that a charge be filed within 6 months there-after. As authority for their position, the RespondentsII Because the I-year term in Coates' wage assignment was not autho-rized by the pre-PRA agreement, or by sec. 1205(b) of the PRA, it wasineffective to bar her revocation, and the assignment was terminable atwill. Whether, under sec 1205(b), a revocation notice validly can be, orcould have been, restricted to an escape or window period of 10 to 20days prior to the anniversary date, as provided in the post-PRA wageassignments, is a question unnecessary to decide. Cf. Frito-Lay, Inc., 243NLRB No. 16 (1979); and see Atlanta Printing Specialties, Mead Corp.,215 NLRB 237, enfd 523 F.2d 783 (5th Cir. 1975); Murtha Pet DairyProducts Co., 44 Tenn. App. 460, 314 S.W. 185, 42 LRRM 2850 (1975)The rejection in February 1979 of Coates' revocation having beenfound to have been illegal, it is unnecessary to consider whether, sincethe Postal Service thereby received notice of Coates' desire to terminateher deduction, the Service was required to recognize it when the next, orsome subsequent, window opened. Cf Monroe Lodge No. 770, Machinistv. Litton, 334 FSupp. 310, 316 317 (D.C Va. 1971); Amualgamrated Local593 v. Shen-Mar, 405 F.Supp 1122, 1125-26 (DC. Va 1975).rely principally on the opinion of the United States Su-preme Court in the Bryan case (Local Lodge No. 1424,International Association of Machinists [Bryan Manufactur-ing Co.] v. N.L.R.B., 362 U.S. 411 (1960). I find Bryaninapplicable, and Section 10(b) no bar to the complaint.In Bryan an employer and a union executed a collec-tive-bargaining agreement on August 10, 1954, in whichthe employer recognized the union as the exclusive bar-gaining agent of the employees in the bargaining unit.The contract also contained a union-security clause re-quiring employees to maintain membership in the unionafter 45 days of employment. At the time of execution ofthe agreement, the union did not represent a majority ofthe employees in the bargaining unit. Thereafter, con-tinuing to, and presumably during, the subsequent litiga-tion, the union-security clause was. enforced by the par-ties to the contract. As we have seen, it is an unfair laborpractice for an employer to extend exclusive recognitionto a minority union, and for the union to procure it.Under conventional principles an accompanying contractis invalid. In June 1955, more than 6 months after the ex-ecution of the 1954 agreement, an unfair labor practicecharge was filed, based on the union's lack of majoritystatus at the time of execution of the contract, and thecontinued enforcement thereafter.The Supreme Court held that, since the basic allegedunfair labor practice was in the execution of the con-tract, Section 10(b) required the filing of an unfair laborpractice within 6 months thereafter. That not havingbeen done, the contract was "lawful on its face" (Bryan,362 U.S. at 419), and extrinsic evidence was not admissi-ble to establish the invalidity of the recognition at thetime of execution. The complaint was therefore improp-erly issued. The Court's expression, "lawful on its face,"is to be deemed to mean lawful when the contract's ex-press or implied terms, once ascertained, are comparedwith the requirements of the law. Since it is not unlawfulper se for a majority union and an employer to agree to aunion-shop clause, the terms of the contract in Bryanwere in conformance with the NLRA. And since Section10(b) forbade attack on the union's majority status inBryan, enforcement of the contract was not invalid.The instant case is quite distinguishable. In Bryan thecontract on its face provided for a legal result compati-ble with the NLRA. In the present case, the 1972 check-off arrangement or policy and its supporting wage as-signments are on their face, incompatible with Section1205(b) of the PRA, which-as I have interpreted it-forbids a checkoff revocable only once yearly. The re-sulting illegality is evident from comparison of thecheckoff policy, the PRA, and the NLRA. Proof of itdoes not require resort to extrinsic evidence to establishthat the policy was unlawful in its inception. All that isrequired is to ascertain the language or nature of thepolicy, and the language or nature of the applicable law.Comparison of these two establishes the invalidity of thepost-1972 arrangement at all times of its existence.I conclude and find that the result in Bryan is inappli-cable to the instant facts, and that Section 10(b) does notbar issuance of the complaint.It is found that by maintaining a practice, policy,agreement, arrangement, or understanding, since October UNITED STATES POSTAL SERVICE1311, 1977, by which checkoff authorizations for Alliancedues are irrevocable for a period of 1 year, and by refus-ing to permit the revocation of such authorizationsduring that period, the Postal Service has violated Sec-tion 8(a)(1) and (2) of the Act, and the Alliance has vio-lated Section 8(b)(l)(A) of the Act.Ill. THE REMEDYHaving found that the Respondents have engaged inunfair labor practices, it will be recommended that theycease and desist therefrom, and take certain affirmativeaction necessary to effectuate the policies of the NationalLabor Relations Act, as amended.It has been seen that Joan Coates' revocation of herauthorization for checkoff of her dues to the Alliancewas unlawfully rejected. There may also be other em-ployees of the Postal Service who attempted to revoketheir dues checkoff authorizations for the Alliance, andwhose attempts were rejected during the 10(b) period(October 11, 1977, to date). On the authority of previousBoard cases,12 it will be recommended that the Respon-dents, jointly and severally, reimburse any such individ-uals, and Coates, for any such deductions made duringthe 10(b) period after receipt by the Postal Service ofnotice of revocation, with interest. If the parties areunable to agree as to the facts of rejection or the identityof any such additional individuals, the identity or otherfacts may be established in a compliance proceeding.Question remains as to the applicable rate of interest.On August 25, 1977, in the case of Florida Steel Corpo-ration, 231 NLRB 651, the NLRB changed its interestrate in connection with Board reimbursement orders tothe "adjusted prime interest rate." That formula replacedthe Board's former 6-percent interest rate established inIsis Plumbing & Heating Co., 138 NLRB 716 (1962). InFlorida Steel the Board found that inflationary and othereconomic trends post-lsis had made the 6-percent rate onbackpay awards inadequate to effectuate the policies ofthe Act. The Board said:We are now convinced that the flat 6-percent inter-est rate no longer effectuates the policies of the Act.A rate of interest more accurately keyed to the pri-vate sector money market would have the effect ofencouraging timely compliance with Board orders,discouraging the commission of unfair labor prac-tices, and more fully compensating discriminateesfor their economic losses.In the state of the money market existing at that time,the Board deemed that the sliding interest scale chargedor paid by the Internal Revenue Service on underpay-ment or overpayment of Federal taxes, defined as the"adjusted prime interest rate," was the appropriate mea-sure.I2 Industrial lo;wel .: lni ,nrrm Srvic'. a Division of Caalier IndustrinesInc., 195 NRH 121 1122 11972)- International Brotherhod of BoiLrmakers Iron Shipbuilders. Blacksmiths. Ioirgerv and elpers Local 101(Stearns-Roger Corporation). 206 NL.R 30() fn 3 (1973): Prestige BeddingCompatn. 212 N RB 690. 92 (1974): International Association of Bridge,Structural and Ornamental ron Workers. Local No. 433 (ssrciated (;ener-al Contrac:.,rv of Cali ;irnia). 228 NLRB 1420, 1440-41 (1977)The adjusted prime interest rate is established biennial-ly in October by the Secretary of the Treasury pursuantto statute. 13It amounts to 90 percent of the prime inter-est rate for September of that year as determined by theFederal Reserve Board. The resultant figure, adjusted tothe nearest full percent, becomes the applicable adjustedprime interest rate as of the following February, and iseffective for the next 2 years.In August 1977, at the time of issuance of the FloridaSteel decision, the adjusted prime interest rate, and thusthe rate of interest applicable to Board orders, was 7 per-cent. In the following month, September, the prime in-terest rate was 7.13 percent. In October 1977, pursuantto the applicable statute, the Secretary of the Treasuryadjusted the prime interest rate to 6 percent-the nearestfull percent of 90 percent of 7.13 percent; namely, 6.42percent. As a result, under the formula of Florida Steel,the interest rate on Board backpay awards dropped from7 percent in August 1977 back to 6 percent-the ratewhich the Board had found in Florida Steel to be inad-equate. Thus that formula, adopted because the 6-percentrate did not effectuate the policies of the Act, becamethe vehicle, not for eliminating the inadequate rate, butfor maintaining it.In the meantime, interest rates have resumed their rise.As of today, July 24, 1979, the prime interest rate is 11-1/2 to 11-3/4 percent, and the Federal Reserve Board'sdiscount rate is 10 percent. (Wall Street Journal, July 24,1979, p. 35.) In September 1977, the latter was 7.43 per-cent, and, as we have seen, the former was 7.13 percent.The percentage increases in the interim average 63 per-cent in the prime rate and 34.6 percent in the discountrate.The objective which the Board sought to achieve inFlorida Steel has thus been frustrated by subsequentevents. Since the Florida Steel formula has not, as theBoard intended, removed the impediment reflected in the6-percent rate to effectuation of the policies of the Act, itwould seem to follow that that policy is no longer ap-propriate. The question then is, what formula should besubstituted? The decision in Florida Steel indicates (231NLRB at 651) that the rate to be sought is one "keyed tothe private money market." That rate may vary consid-erably, both from time to time, and as between differenttypes of loans or obligations. Thus, it may be as high as45 percent on consumer loans (those perhaps most likelyto affect beneficiaries of NLRB monetary awards), 10percent on judicial judgments, and has been as high as 12percent in the prime rate. 14Due to this wide variation, there is no single commondenominator, nor any mathematically symmetrical figure,likely to be greeted with universal or unanimous approv-al. The adjusted prime rate, as has been seen, has failedto achieve the Board's objective. In view of the problem,and the experience, it would seem that a rate related tothe existing prime rate and the Federal Reserve Board'sdiscount rate is perhaps as satisfactory a formula as canbe devised. To some extent that may be arbitrary; butany rate keyed to the money market will be. If such an' 2h S C § thh21, added January 3, 1975 (PI 1 9-625, sec 7(a)( ),88 Stat 2114)Ells-BAoKgll Drug Wholesale (Company, 233 NRB 605, 610 (1977) 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproach is adopted, and substantial changes occurthereafter in the various rates, the Board formula mayalso change to an extent appropriate and reasonable-how often and to what extent can be left to periodicevaluation in the light of experience and changing cir-cumstances. To be sure, in periods when the cost ofmoney is itself fluid, this may present problems disturb-ing to a sense of continuity. However, it must be kept inmind that the objective is not to devise a solution easy toadminister, but one which effectuates the policies of theAct. It would seem that, if both factors must be accom-modated, the latter should have priority. At the presenttime, in the light of the existing prime rate, and the Fed-eral Reserve Board's discount rate, a rate of 9 percent onBoard orders seems reasonable and appropriate for effec-tuation of the policies of the Act. It is suggested that thatrate be adopted as necessary to avoid frustration of theobjectives sought by the Board in Florida Steel.It is therefore recommended that the applicable inter-est rate here be 9 percent.Limitations of RecommendationsThe recommended Order is not to be construed toprohibit a requirement that the revocation of an authori-zation will not be effective until the first full pay periodfollowing March I or September 1 in any calendar year,whichever date first occurs after the revocation is re-ceived in the Postal Service's payroll office. As has beenseen, the original wage assignment forms SF-1187 usedpursuant to the 1963 memorandum of understanding con-tained provisions to that effect. Since section 1205(b) ofthe PRA provided that any dues-deduction agreementsin effect prior to enactment of the PRA shall continue infull force and effect, the pre-PRA revocation require-ments are not prohibited by my recommended Order.I make no finding or recommendation concerning thepost-PRA addition of the requirement that notice of re-vocation can be given only during the 10-day windowperiod near the end of the -year period. That require-ment does not appear to be consistent with the pre-PRAassignment forms 1187 permitting revocation "at anytime." While a window period has been found lawful bythe Board under the Labor Management Relations Act(Frito-Lay, Inc., 243 NLRB No. 16 (1979)), in the instantcase the basic applicable authority, section 1205(b),grandfathered an unrestricted right of revocation. How-ever, there is no allegation in the complaint, or else-where in the record, that the window period is unlawfulhere; nor was the issue litigated, argued, or briefed. I,therefore, do not pass on that question, and the order isnot to be construed as bearing on it. The point may bean appropriate subject for exception, advisory opinion,or other recourse to the Board.CONCLUSIONS OF LAW1. United States Postal Service is subject to the juris-diction of the National Labor Relations Board by virtueof 39 U.S.C. § 1209.2. National Alliance of Postal and Federal Employeesis a labor organization within the meaning of the Nation-al Labor Relations Act.3. By maintaining a practice, policy, arrangement,agreement, or understanding, since October 11, 1977, bywhich authorizations for checkoff of dues in the NationalAlliance from employees' wages are irrevocable for aperiod of 1 year, and by refusing to permit the revoca-tions of such authorizations during that period, the PostalService has violated Section 8(a)(l) and (2) of the Na-tional Labor Relations Act, and the Alliance has violatedSection 8(b)(1)(A) of that Act.[Recommended Order omitted from publication.]